PER CURIAM.
Appellant-plaintiff, Kenneth Stearns, appeals an order dismissing with prejudice an amended complaint against appellee-de-fendants, City of Titusville, et al. We affirm.
The record on appeal contains only the amended complaint. It is devoid of *642any factual allegations, stating only that the allegations of the original complaint (not included in the record) are re-alleged, changing a date and striking the words “fraudulently” and “fraudulent” in several places. Thus, no indication of what the original cause of action was appears from the record.
It is the responsibility and duty of an appellant to provide the appellate court with a record sufficient to review the matter assigned as error. Johnson v. Town of Eatonville, Fla.App.1967, 203 So.2d 664. The appellant in the instant case has not favored this court with a sufficient record to review the matter assigned as error.
Accordingly, the order appealed is affirmed.
Affirmed.
CROSS, C. J., and WALDEN and OWEN, JJ., concur.